NUMBER 13-14-00044-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOHN HALL,                                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 66th District Court
                           of Hill County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This appeal was transferred to this Court from the Tenth Court of Appeals by order

of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw

through 2013 3d C.S.) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE

ANN. § 73.001 (West, Westlaw through 2013 3d C.S.) (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer). This cause is currently before the Court on appellant's

third extension of time to file the brief. The reporter’s record was filed on June 6, 2014,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant two extensions of time

totaling 124 days to file the brief, and appellant now seeks an additional seventeen days,

until November 20, 2014, to file the brief.

       The Court GRANTS appellant’s third motion to file the brief and ORDERS the

Honorable L. Patrick Davis to file the brief on or before November 20, 2014. The Court

looks with disfavor on the delay caused by counsel’s failure to timely file a brief in this

matter. No further extensions will be granted absent exigent circumstances. If counsel

fails to file the brief within the specified period of time, the Court will act appropriately to

ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of November, 2014.




                                               2